UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8057



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD ALLEN PINEIRO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-97-39, CA-00-341-7)


Submitted:   May 9, 2002                    Decided:   May 29, 2002


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Allen Pineiro, Appellant Pro Se.    Jean Barrett Hudson,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Allen Pineiro seeks to appeal the district court’s

order denying his motion for reconsideration of the denial of his

“Motion to include New ruling addressing breach of plea agreement

by non-fulfillment of promise.”        Our review of this case reveals

that this claim previously was raised by Pineiro and rejected by

this court in review of Pineiro’s appeal of the denial of his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001), in United

States   v.   Pineiro,   No.   01-6981   (4th   Cir.   Dec.   18,   2001)

(unpublished).    Accordingly, we dismiss the appeal.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                   2